DISMISS; Opinion Filed August 15, 2012.




                                             In The
                                (good tif Apptals
                         ITifU Distritt of rxas at Dallas
                      No. 05-12-01087-CR              No. 05-12-01091-CR
                      No. 05-12-01088-CR              No. 05-12-01092-CR
                      No. 05-12-01089-CR              No. 05-12-01093-CR
                      No. 05-12-01090-CR              No. 05-12-01094-CR


                          BRUCE BERNARD ANDERS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                   On Appeal from the Criminal District Court No. 2
                                Dallas County, Texas
     Trial Court Cause Nos. W92-41162-I, W92-41554-I, W92-41555-I, W92-41556-I,
                  W92-41557, W92-41558-I, W93-00582-1, W93-00676-1


                             MEMORANDUM OPINION
                        Before Justices O'Neill, Richter, and Lang-Miers
                                   Opinion By Justice O'Neill

       Bruce Bernard Anders filed post-conviction applications for writ of habeas corpus

challenging his multiple convictions for sex offenses. Thee trial court issued orders on the

applications stating there were no uncontroverted issues and recommending that the application be

dismissed. Appellant filed a notice of appeal from the trial court's orders. This Court has no

jurisdiction over habeas corpus proceedings involving final felony convictions. See TEX. CODE

CRIM. PROC. ANN. arts. 11.05, 11.07 (West 2005 & Supp. 2011).
       We dismiss the appeals for want of jurisdiction.




Do Not Publish
TEX. R. APP. P. 47
121087F.U05
                             Tourt of Appeals
                       NMI! District of Texas at Dallas

                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01087-CR           V.                     411624).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                             (Court of Appeats
                       NMI! Distrirt of a.rxas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01088-CR           V.                     41554-1).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                              Tourt of Apprats
                       Nift Distrirt if&rxas at Batas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01089-CR           V.                     41555-1).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                             (Court of Appeats
                       NMI! Bistrirt of a'exas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01090-CR           V.                     415564).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.




                                                         AEL J. O IL
                                                    JUSTICE
                               (Court ofAppeats
                       Nift11 District of Texas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01091-CR           V.                     41557-4
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                               Tourt of Appeats
                       Nifttl EliMrirt uf&exas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W92-
No. 05-12-01092-CR           V.                     41558-I).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                                (Court of Appeals
                        Ifift11 District of exas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W93-
No. 05-12-01093-CR           V.                     005824).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.




                                                       HAEL J. 0'        LL
                                                    JUSTICE
                               (Court of Appeals
                       11TiftI 1iMrirt of &exas at Dallas
                                       JUDGMENT
BRUCE BERNARD ANDERS, Appellant                     Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. W93-
No. 05-12-01094-CR           V.                     006764).
                                                    Opinion delivered by Justice O'Neill, Justices
THE STATE OF TEXAS, Appellee                        Richter and Lang-Miers participating.


       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 15, 2012.
                      RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01087-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of agg. sex. assault of child. Sentence 38 yrs. Appeal from
order on 11.07 habeas application

      Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ I Destroy                     [XX] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

[       The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[
        The opinion in the case is published.

[       The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

        The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

[       The records have been determined to be archival state records;

[       The records are index , original opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED:

DATE:                                                    SERIES NO.:
                       RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01088-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of sex. assault. Sentence 20 yrs. Appeal from order on
11.07 habeas application

        Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                      [XX] Retain (Keep only opinions that fall under archive
                                                 retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

         The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
         of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
         conviction was or would have been designated for retention (i.e., sentence(s) more than 20
         years confinement; sex offense in which defendant sentenced to prison).

    1    The opinion in the case is published.

[        The case contains unique information regarding local history, public figures (including
         victims, complainants, or witnesses), local events, or there are aspects of the case which are
         particularly notorious;

         The records, in the opinion of the clerk or other person designated by the Court, contain
         highly concentrated, unique, and valuable information unlikely to be found in any other
         source available to researchers;

    I    The records have been determined to be archival state records;

         The records are indexes,/ riginal opinions, minutes, and general court dockets which have
         not been microfilmed.


SIGNED

DATE:                                                      SERIES NO.:
                            ir
                        RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01089-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of indecency w/ child. Sentence 20 yrs. Appeal from order
on 11.07 habeas application

         Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                       [XX] Retain (Keep only opinions that fall under archive
                                                  retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

11        The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
          of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
          conviction was or would have been designated for retention (i.e., sentence(s) more than 20
          years confinement; sex offense in which defendant sentenced to prison).

[1        The opinion in the case is published.

[1        The case contains unique information regarding local history, public figures (including
          victims, complainants, or witnesses), local events, or there are aspects of the case which are
          particularly notorious;

          The records, in the opinion of the clerk or other person designated by the Court, contain
          highly concentrated, unique, and valuable information unlikely to be found in any other
          source available to researchers;

[    1    The records have been determined to be archival state records;

[    1    The records are indexes, original opinions, minutes, and general court dockets which have
          not been microfilmed.


SIGNED:

DATE:                                                       SERIES NO.:
                      RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01090-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of agg. sex. assault child. Sentence 5 yrs. Appeal from
order on 11.07 habeas application

      Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ I Destroy                     [XX] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

II      The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[1      The opinion in the case is published.

[1      The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

        The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

[1      The records have been determined to be archival state records;

[
        The records are indexes, original opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED:

DATE:                                                     SERIES NO.:
                      RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01091-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of attempted agg. sex. assault child. Sentence 20 yrs.
Appeal from order on 11.07 habeas application

      Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                     [XX] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

        The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[
        The opinion in the case is published.

[
        The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

        The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

        The records have been determined to be archival state records;

        The records are indexes original opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED:

DATE:                                                     SERIES NO.:
                      RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01092-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of agg. sex. assault child. Sentence 35 yrs. Appeal from
order on 11.07 habeas application

      Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                     [XX] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

[I      The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[       The opinion in the case is published.

[       The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

        The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

[I      The records have been determined to be archival state records;

[       The records are indexes, o ginal opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED:

DATE:                                                     SERIES NO.:
                        RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01093-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of sex. assault child. Sentence 20 yrs. Appeal from order on
11.07 habeas application

         Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                       [XX] Retain (Keep only opinions that fall under archive
                                                  retention criteria - see list below)


[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

[1        The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
          of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
          conviction was or would have been designated for retention (i.e., sentence(s) more than 20
          years confinement; sex offense in which defendant sentenced to prison).

[    1    The opinion in the case is published.

[    [    The case contains unique information regarding local history, public figures (including
          victims, complainants, or witnesses), local events, or there are aspects of the case which are
          particularly notorious;

          The records, in the opinion of the clerk or other person designated by the Court, contain
          highly concentrated, unique, and valuable information unlikely to be found in any other
          source available to researchers;

[         The records have been determined to be archival state records;

[         The records are indexes, original opinions, minutes, and general court dockets which have
          not been microfilmed.


SIGNED:

DATE:                                                       SERIES NO.:
                      RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01094-CR

Style: Bruce Bernard Anders v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Dismissed,

Description/Subject of Case: Convicted of sex. performace of a child. Sentence 20 yrs. Appeal from
order on 11.07 habeas application

      Comp. cases: 05-12-01087/01088/01089/01090/01091/01092/01093/01094-CR

RECOMMENDATION: [ ] Destroy                     [XX] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)

[XX] The sentence imposed in the criminal case is more than 20 years confinement. (In the event
      there are companion cases, if the sentence in any case is more than 20 years, the records of
      all companion cases must be retained.)

[XX] The case involves a sex offense and the defendant is sentenced to the penitentiary for that
      offense.

[1      The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[
        The opinion in the case is published.

[I      The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

        The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

[
        The records have been determined to be archival state records;

f       The records are indexes, • riginal opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED:

DATE:                                                     SERIES NO.: